PER CURIAM: *
The Federal Public Defender appointed to represent Hilton Guillory, III, has moved for leave to withdraw and has filed a brief as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Guillory has not filed a response. Our independent review of the brief and the record discloses no non-frivolous issues for appeal. Counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsi*562bilities, and the appeal is DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.